EXHIBIT 10.3 Amended and Restated Agreement by and among Altair Nanomaterials, Inc., Spectrum Pharmaceuticals, Inc. and Altair Nanotechnologies, Inc. (only with respect to Sections 5.1,9.2, and 9.3) Amended and Restated Agreement This Amended and Restated Agreement, dated as of August 4, 2009 (the “Execution Date”), is entered into by and between: Altair Nanomaterials, Inc. (hereinafter “Altair”), a Nevada corporation with principal offices at 204 Edison Way, Reno, Nevada 89502; Spectrum Pharmaceuticals, Inc. (hereinafter “Spectrum”), a Delaware corporation with principal offices at 157 Technology Drive, Irvine California 92618; and (only with respect to Sections 5.1, 9.2, and 9.3) Altair Nanotechnologies, Inc., a Canada corporation with principal offices at 204 Edison Way, Reno, Nevada 89502. RECITALS WHEREAS, Altair is the owner of Patents, Know-How, Trade Secrets and Trademarks (each, as defined below) relating to Compounds (as defined below); WHEREAS, Altair, Altair Nanotechnologies, Inc. and Spectrum are parties to a License Agreement dated as of January 28, 2005 (the “License Agreement”) pursuant to which Spectrum obtained from Altair, and Altair granted to Spectrum, the rights set forth therein, including a license under Altair’s Patents, Know-How, Trade Secrets and Trademarks (as defined below), and any Improvements to develop and commercialize one or more Compounds and/or Products (as defined below); WHEREAS, Altair, Altair Nanotechnologies, Inc. and Spectrum are parties to a Settlement Agreement dated as of June 6, 2006 (the “Settlement Agreement”) pursuant to which the Parties resolved a dispute under the License Agreement; and WHEREAS, Altair, Altair Nanotechnology, Inc. and Spectrum desire to amend and restate in its entirety the License Agreement on the terms and conditions set forth herein in order for Spectrum to obtain from Altair, and Altair to grant to Spectrum, inter alia, an assignment of Altair’s Patents, Know-How, Trade Secrets and Trademarks. NOW, THEREFORE, in consideration of the premises and mutual covenants and agreements set forth below, Altair and Spectrum (individually referred to as “Party” and collectively as “Parties”) hereby agree as follows: ARTICLE 1.
